        Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 1 of 23



                    UNITED STATES DISTRICT COURT
               FOR THE WESTERN DISTRICT OF OKLAHOMA

(1) MARK E. SCHELL,                          )
                                             )   Civil Case No. 5:19-cv-00281-C
                     Plaintiff,              )
                                             )
v.                                           )
                                             )
(2) NOMA GURICH, Chief Justice of the        )
Oklahoma Supreme Court;                      )
(3) TOM COLBERT, Associate Justice of the )
Oklahoma Supreme Court;                      )
(4) DOUG COMBS, Associate Justice of the )
Oklahoma Supreme Court;                      )
(5) RICHARD DARBY, Associate Justice of )
the Oklahoma Supreme Court;                  )
(6) JAMES E. EDMONDSON, Associate            )
Justice of the Oklahoma Supreme Court;       )
(7) YVONNE KAUGER, Associate Justice of )
the Oklahoma Supreme Court;                  )
(8) JAMES R. WINCHESTER, Associate           )
Justice of the Oklahoma Supreme Court;       )
(9) JANE DOE, successor to John Reif as      )
Associate Justice of the Oklahoma Supreme    )
Court;                                       )
(10) JOHN DOE, successor to Patrick Wyrick )
as Associate Justice of the Oklahoma Supreme )
Court;                                       )
(11) CHARLES W. CHESNUT, President,          )
Oklahoma Bar Association Board of Governors; )
(12) SUSAN B. SHIELDS, President-Elect,      )
Oklahoma Bar Association Board of Governors; )
(13) LANE R. NEAL, Vice President,           )
Oklahoma Bar Association Board of Governors; )
(14) JOHN M. WILLIAMS, Executive Director,)
Oklahoma Bar Association, and Secretary/     )
Treasurer, Oklahoma Bar Association Board of )
Governors;                                   )
(15) KIMBERLY HAYS, Past President,          )
Oklahoma Bar Association Board of Governors; )
(16) BRIAN T. HERMANSON, Member,             )
Oklahoma Bar Association Board of Governors; )
            Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 2 of 23



(17) MARK E. FIELDS, Member, Oklahoma )
Bar Association Board of Governors;           )
(18) DAVID T. MCKENZIE, Member,               )
Oklahoma Bar Association Board of Governors; )
(19) TIMOTHY E. DECLERCK, Member              )
Oklahoma Bar Association Board of Governors; )
(20) ANDREW E. HUTTER, Member,                )
Oklahoma Bar Association Board of Governors; )
(21) D. KENYON WILLIAMS, JR., Member, )
Oklahoma Bar Association Board of Governors; )
(22) MATTHEW C. BEESE, Member,                )
Oklahoma Bar Association Board of Governors; )
(23) JIMMY D. OLIVER, Member, Oklahoma )
Bar Association Board of Governors;           )
(24) BRYON J. WILL, Member, Oklahoma          )
Bar Association Board of Governors;           )
(25) JAMES R. HICKS, Member, Oklahoma )
Bar Association Board of Governors;           )
(26) BRIAN K. MORTON, Member,                 )
Oklahoma Bar Association Board of Governors;)
(27) MILES T. PRINGLE, Member, Oklahoma )
Bar Association Board of Governors;           )
(28) BRANDI N. NOWAKOWSKI, Member, )
Oklahoma Bar Association Board of Governors, )
all in their official capacities,             )
                                              )
                                  Defendants. )
                                              )

                             FIRST AMENDED COMPLAINT

       1.       This civil rights lawsuit seeks to protect the First and Fourteenth

Amendment rights of Oklahoma attorneys who have been forced to join the Oklahoma

Bar Association (“OBA”) and to subsidize political and ideological speech by the OBA

that they do not wish to support.




                                               2
            Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 3 of 23



       2.       The State of Oklahoma requires attorneys to join and pay fees to a bar

association, the OBA, to be allowed to practice law in the state. Okla. Stat. tit. 5, ch. 1,

app. 1, art. 2 § 1; id. art. 8, §§ 1-4.

       3.       Oklahoma’s requirement for attorneys to join the OBA violates their First

Amendment rights to free speech and association, and is not necessary to regulate the

legal profession or improve the quality of legal services in Oklahoma.

       4.       The collection and use of mandatory bar dues to subsidize political and

ideological speech without attorneys’ affirmative consent violates their First Amendment

right to choose what private speech they will and will not support, and is not necessary to

regulate the legal profession or improve the quality of legal services in Oklahoma.

       5.       Further, even if one assumes mandatory bar membership and dues are not

inherently unconstitutional, the OBA fails to provide essential safeguards to ensure that

attorneys’ dues are not used for activities that are not germane to the OBA’s purpose of

improving the quality of legal services by regulating the legal profession.

       6.       This lawsuit therefore asks this Court to declare Oklahoma’s bar

membership requirement unconstitutional and order Defendants to stop forcing attorneys

to subsidize the OBA’s speech without their affirmative consent, or, alternatively, to

order Defendants to adopt procedures to protect attorneys from being forced to subsidize

OBA speech and activities that are not germane to improving the quality of legal services

and regulating the legal profession.

                                JURISDICTION AND VENUE

       7.       This action is brought under 42 U.S.C. §§ 1983 and 1988.

                                               3
              Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 4 of 23



         8.       This Court has subject matter jurisdiction over Plaintiff’s claims under 28

U.S.C. §§ 1331 and 1343.

         9.       This Court has authority to grant declaratory and other relief under 28

U.S.C. §§ 2201 and 2202.

         10.      Venue is appropriate under 28 U.S.C. § 1391(b)(2) because a substantial

part of the events giving rise to Plaintiff’s claims occurred in this District.

                                             PARTIES

         11.      Plaintiff Mark E. Schell is a citizen of the United States and resides in

Tulsa, Oklahoma. Plaintiff Schell is a duly licensed attorney under the laws of Oklahoma

and is a member of the OBA because membership is a mandatory prerequisite to practice

law in the State of Oklahoma under Okla. Stat. tit. 5, ch. 1, app. 1, art. 2 § 1.

         12.      Defendant Noma Gurich is Chief Justice of the Oklahoma Supreme Court.

The Oklahoma Supreme Court is responsible for enforcing laws requiring membership

and funding of the OBA as a condition of practicing law in the State of Oklahoma. See

Okla. Stat. tit. 5, ch. 1, app. 1, art. 8 § 2.

         13.      Defendant Tom Colbert is an Associate Justice of the Oklahoma Supreme

Court.

         14.      Defendant Doug Combs is an Associate Justice of the Oklahoma Supreme

Court.

         15.      Defendant Richard Darby is an Associate Justice of the Oklahoma Supreme

Court.



                                                 4
         Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 5 of 23



       16.    Defendant James E. Edmondson is an Associate Justice of the Oklahoma

Supreme Court.

       17.    Defendant Yvonne Kauger is an Associate Justice of the Oklahoma

Supreme Court.

       18.    Defendant James R. Winchester is an Associate Justice of the Oklahoma

Supreme Court.

       19.    Defendant Jane Doe is an individual whose identity is currently unknown,

who will imminently succeed the recently retired Hon. John Reif as the Associate Justice

of the Oklahoma Supreme Court from the state’s first judicial district.

       20.    Defendant John Doe is an individual whose identity is currently unknown

who will imminently succeed the Hon. Patrick Wyrick as the Associate Justice of the

Oklahoma Supreme Court from the state’s second judicial district.

       21.    Defendant Charles W. Chesnut is President of the Oklahoma Bar

Association Board of Governors (“Board”). The Board has the authority to withdraw and

use mandatory Oklahoma Bar Association dues paid by attorneys and to remove

attorneys from the OBA’s membership rolls for nonpayment of dues.

       22.    Defendant Susan B. Shields is President-Elect of the Board.

       23.    Defendant Lane R. Neal is Vice President of the Board.

       24.    Defendant John M. Williams is the OBA’s Executive Director and

Secretary/Treasurer of the Board. As the OBA’s Executive Director, he is responsible for

enforcing the laws requiring membership and funding of the OBA as a condition of



                                             5
          Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 6 of 23



practicing law in the State of Oklahoma. See Okla. Stat. tit. 5, ch. 1, app. 1, art. 6, § 4; id.

art. 8, §§ 2, 4; Okla. Bar Ass’n Bylaws Art. IV, § 4.

        25.    Defendant Kimberly Hays is Past President and a member of the Board.

        26.    Defendant Brian T. Hermanson is a member of the Board.

        27.    Defendant Mark E. Fields is a member of the Board.

        28.    Defendant David T. McKenzie is a member of the Board.

        29.    Defendant Timothy E. DeClerck is a member of the Board.

        30.    Defendant Andrew E. Hutter is a member of the Board.

        31.    Defendant D. Kenyon Williams, Jr., is a member of the Board.

        32.    Defendant Matthew C. Beese is a member of the Board.

        33.    Defendant Jimmy D. Oliver is a member of the Board.

        34.    Defendant Bryon J. Will is a member of the Board.

        35.    Defendant James R. Hicks is a member of the Board.

        36.    Defendant Brian K. Morton is a member of the Board.

        37.    Defendant Miles T. Pringle is a member of the Board.

        38.    Defendant Brandi N. Nowakowski is a member of the Board.

        39.    All Defendants are sued in their official capacities.

                                            FACTS

Oklahoma’s Mandatory Bar Association Membership and Fees

        40.    Oklahoma law compels every attorney licensed in Oklahoma to be a

member of the OBA in order to practice law in the state. Okla. Stat. tit. 5, ch. 1, app. 1,

art. 2, § 1.

                                               6
          Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 7 of 23



        41.     Oklahoma law also compels attorneys licensed in Oklahoma to pay annual

dues to the OBA. Okla. Stat. tit. 5, ch. 1, app. 1, art. 8, §§ 1-4.

        42.     If an attorney fails to pay mandatory dues, the Oklahoma Supreme Court

shall suspend the attorney’s membership, which prohibits the attorney from practicing

law in Oklahoma unless reinstated by the court after paying the dues and a penalty. Okla.

Stat. tit. 5, ch. 1, app. 1, art. 8 §§ 2, 4.

        43.     If an attorney does not file an application for reinstatement within one year

of suspension for nonpayment of dues, he or she automatically ceases to be a member of

the OBA, and the OBA Board of Governors shall cause his or her name to be stricken

from the OBA’s membership rolls. Okla. Stat. tit. 5, ch. 1, app. 1, art. 8 § 5.

        44.     As an Oklahoma attorney, Plaintiff Mark E. Schell is compelled to join the

OBA and to pay membership dues to OBA as a condition of engaging in his profession.

        45.     Plaintiff Schell has paid annual dues to the OBA since approximately 1984.

        46.     As the members of the Oklahoma Supreme Court, Defendants Gurich,

Colbert, Combs, Darby, Edmondson, Kauger, Winchester, Jane Doe, and John Doe act

under color of state law to enforce laws requiring membership in and funding of the OBA

as a condition of practicing law in the State of Oklahoma.

OBA’s Use of Mandatory Fees for Political and Ideological Speech

        47.     As the members of the Board, Defendants Chesnut, Shields, Neal, John M.

Williams, Hays, Hermanson, Fields, McKenzie, DeClerck, Hutter, D. Kenyon Williams,

Beese, Oliver, Will, Hicks, Morton, Pringle, and Nowakowski withdraw and use

mandatory OBA member dues on behalf of the OBA, acting under color of state law.

                                               7
           Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 8 of 23



       48.     The OBA uses members’ mandatory dues to engage in speech, including

political and ideological speech.

       49.     Article VIII, Sections 2 and 3, of the OBA’s bylaws authorizes the OBA to

create a “Legislative Program” through which the OBA may propose legislation “relating

to the administration of justice; to court organization, selection, tenure, salary and other

incidents of the judicial office; to rules and laws affecting practice and procedure in the

courts and in administrative bodies exercising adjudicatory functions; and to the practice

of law.”

       50.     Article VIII, Section 9, of the OBA’s bylaws authorizes the OBA to “make

recommendations upon any proposal pending before [the] Legislature of the State of

Oklahoma or any proposal before the Congress of the United States of America, if such

proposal relates to the administration of justice, to court organization, selection, tenure,

salary or other incidents of the judicial office; to rules and laws affecting practice and

procedure in the courts and in administrative bodies exercising adjudicatory functions;

and to the practice of law.”

       51.     Article VIII, Section 4, of the OBA’s bylaws provides that the OBA may

endorse “[a]ny proposal for the improvement of the law, procedural or substantive . . . in

principle,” with no restriction on subject matter.

       52.     Under these provisions of its bylaws, the OBA has advocated for and

against both procedural and substantive proposed state legislation.

       53.     For example, in 2009, the OBA publicly opposed a controversial tort

reform bill.

                                              8
         Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 9 of 23



       54.    In 2014, the OBA created a petition to oppose legislation, SJR 21, that

would change the way that members of the Oklahoma Judicial Nomination Commission

were selected, sent emails to its membership urging them to oppose the measure, and

staged a “rally” at the State Capitol to oppose the measure.

       55.    The OBA continues to support and oppose state legislation.

       56.    OBA committees also draft and promote state legislation.

       57.    The OBA uses mandatory member dues to publish political and ideological

speech in its Oklahoma Bar Journal publication.

       58.    For example, the January 2016 Bar Journal included an article by the

OBA’s then-president criticizing the United States Supreme Court’s decision in Citizens

United v. FEC, 558 U.S. 310 (2010), for supposedly changing the United States “to ‘a

government of the corporations, by the bureaucrats, for the money.’”

       59.    An article by the OBA’s then-president in the February 2016 Bar Journal

criticized lawmakers for supposedly attacking “[t]he independence of our judiciary” and

criticized “super PACs” for supposedly “threaten[ing] to corrupt the political process”

with “virtually unlimited campaign contributions.”

       60.    An article by the OBA’s then-president in the March 2016 Bar Journal

criticized Oklahoma’s legislature for not regulating the oil and gas industry to restrict the

use of “injection wells” alleged to cause earthquakes.

       61.    An article by Defendant John M. Williams in the April 2016 Bar Journal

criticized legislation that would change Oklahoma’s method of judicial selection as one

of many alleged legislative “attack[s on] the Oklahoma Bar Association or the courts.”

                                              9
        Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 10 of 23



       62.    Another article in the April 2016 Bar Journal entitled “We Don’t Want to

Be Texas” also criticized efforts to change Oklahoma’s method of judicial selection.

       63.    An article by the OBA’s then-president in the May 2016 Bar Journal: (1)

criticized the United States Supreme Court’s decisions in Citizens United, 558 U.S. 310,

and McCutcheon v. FEC, 572 U.S. 185 (2014), falsely stating that they “have allowed

unlimited campaign contributions by political action committees that do not have to

identify contributors”; (2) praised Jane Mayer’s book Dark Money: The Hidden History

of the Billionaires Behind the Rise of the Radical Right for its exposition of a supposed

“takeover of our government by big money from the oil and gas industry”; (3) praised

former Vice President Al Gore for “advocating that our environment and climate suffered

from a failure of our government to regulate the fossil fuel industry”; and (4) called on

OBA members to “take action now” and “stand up for people and stop control of our

government by the oil and gas industry.”

       64.    An article in the May 2016 Bar Journal entitled “State Attorney General

Argues Against Tribal and State Interests” criticized an amicus brief filed by the State of

Oklahoma (together with other states) in Dollar General Corporation v. Mississippi Band

of Choctaw Indians, 136 S. Ct. 2159 (2016), alleging that the state’s arguments were

(among other things) “disingenuous” and the product of “uninformed bias.”

       65.    An article by the OBA’s then-president in the September 2016 Bar Journal

again praised Jane Mayer’s Dark Money book, describing it as “a snapshot of history of

the United States at a time when money controls our government.”



                                             10
        Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 11 of 23



       66.    The OBA’s then-president stated in that same article that he wanted Mayer

to speak at the OBA’s annual meeting because “[w]e need to hear what she says about

dark money and the future of American democracy,” including “how corrupt our

government has become and how big money is turning our government into a

government of the corporations, by the bureaucrats, for the money.”

       67.    Mayer then gave the keynote address on these topics at OBA’s Annual

Meeting on November 3, 2016, less than one week before the 2016 general election.

       68.    In the September 2016 Bar Journal, an advertisement for Mayer’s keynote

address quoted Mayer as stating: “I will talk about the way money is becoming a growing

factor in judicial races and what the consequences are. . . . I see the money as a real threat

to judicial integrity and independence . . . .The courts are very much part of their plan,

and they’ve gone about swaying them by changing the way the law is taught in law

schools, paying for judicial junkets in which they push their viewpoint on the judges and

by trying to use dark money to win judicial elections.”

       69.    The advertisement then made clear that, with the word “they,” Mayer was

referring to “wealthy conservative libertarians.”

       70.    An article by the OBA’s then-president in the November 2016 Bar Journal

urged readers to contact legislators to advocate for increased funding of the judicial

branch, particularly greater funding to pay bailiffs and court reporters.

       71.    An article by Defendant John M. Williams in the April 2017 Bar Journal

criticized legislative proposals to change Oklahoma’s method of judicial selection,



                                             11
             Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 12 of 23



suggesting that, if they passed, “big money and special interest groups [would] elect

judges and justices and campaign contributions [would] buy court opinions.”

        72.      An article by the OBA’s then-president in the May 2017 Bar Journal stated

that attorneys must “warn [the public] of the potential ill effects of reintroducing politics

into our judicial selection process.”

        73.      An article by Defendant John M. Williams in the May 2018 Bar Journal

criticized “attacks” on Oklahoma’s system of “merit selection” of judges.

        74.      An article in the November 2018 Bar Journal entitled “Tort Litigation for

the Rising Prison Population” argued that Oklahoma’s prison system was underfunded

and advocated that the state legislature eliminate prisons’ and jails’ exemption from tort

liability.

        75.      An article by Defendant Chesnut in the February 2019 Bar Journal

criticized claims that lawyers have too much influence in the state legislature and alleges

that “having lawyers in the Legislature is a plus.”

        76.      A “Legislative News” column in the March 2019 Bar Journal stated that

“MORE LAWYERS ARE NEEDED” as members of the state legislature.

OBA’s Dues Refund Procedures

        77.      Before submitting its annual budget to the Oklahoma Supreme Court, the

OBA publishes a proposed budget in its Bar Journal.

        78.      The OBA’s proposed budget for 2019, a copy of which is attached as

Exhibit 1, included a list of categories of expenditures, the amount the OBA budgeted for



                                              12
         Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 13 of 23



each category in 2018, and the amount the OBA proposed to spend for each category in

2019.

        79.   The OBA’s proposed budget does not identify any specific expenditures the

OBA has made or proposed to make; it only identifies categories of expenditures.

        80.   The OBA’s proposed budget does not state whether any past or proposed

expenditures of member dues were or are germane to the purpose of improving the

quality of legal services and regulating the legal profession.

        81.   The OBA’s proposed budget does not provide members with sufficient

information to determine whether any past or proposed expenditure of member dues were

or are germane to the purpose of improving the quality of legal services and regulating

the legal profession.

        82.   According to a “Notice and Objection Procedure to OBA Budgetary

Expenditures” adopted by the Board, “[a] member may object to a proposed or actual

expenditure of monies by the OBA as not within the purposes or limitations set out in the

[OBA’s] Rules or Bylaws, and seek refund of a pro rata portion of his or her dues

expended, plus interest, by filing a written objection with the Executive Director.”

        83.   The Notice and Objection Procedure expressly excludes the opportunity to

object to actual or proposed expenditures for political, ideological, or other speech that is

made within the scope of the OBA’s Rules or Bylaws.

        84.   The Notice and Objection Procedure requires a member to submit a

separate “OBA Dues Claim Form” for each budgetary expenditure to which he or she

objects, “postmarked not later than Sixty (60) days after the approval of the annual

                                             13
         Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 14 of 23



budget by the Oklahoma Supreme Court or January 31st of each year, whichever shall

first occur.”

       85.      The Notice and Objection Procedure requires the OBA’s Executive

Director to review an objection within 21 days, “together with the allocation of dues

monies to be spent on the activity or action,” and grants him or her discretion to issue a

refund of a pro rata portion of the member’s dues, plus interest.

       86.      Alternatively, the Executive Director may refer a member objection for

hearing before an “OBA Budget Review Panel” consisting of three OBA members

selected from the OBA’s Budget Committee by the OBA President Elect.

       87.      The OBA Budget Review Panel must then conduct a hearing of the

member’s objection and provide a written decision within 30 days of that hearing.

       88.      A member may appeal the Budget Review Panel’s decision for

consideration by the Board, whose “decision shall be final.”

       89.      The Notice and Objection Procedure therefore does not provide an

opportunity for a member to have an objection heard by a neutral decision-maker.

Plaintiff’s Injury

       90.      Plaintiff Mark E. Schell opposes the OBA’s use of any amount of his

mandatory dues to fund any amount of political or ideological speech, regardless of its

viewpoint, including but not limited to the examples set forth above, but he has been

without effective means to prevent it and without effective recourse.




                                             14
         Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 15 of 23



       91.      Oklahoma’s requirement that all attorneys join the OBA injures Plaintiff

Mark E. Schell because he does not wish to associate with the OBA or its political and

ideological speech. But for the requirement, he would not be a member.

       92.      Oklahoma’s requirement that all attorneys pay dues to the OBA injures

Plaintiff Mark E. Schell because he does not wish to fund the OBA’s political and

ideological speech and other activities. But for the requirement, he would not do so.

       93.      The OBA’s lack of safeguards to ensure that members are not required to

pay for political and ideological speech and other activities not germane to regulating the

legal profession or improving the quality of legal services injures Plaintiff Mark E. Schell

because he does not want to fund such activities in any amount.

                       FIRST CLAIM FOR RELIEF
    Compelled membership in the OBA violates attorneys’ First and Fourteenth
              Amendment rights to free association and free speech.

       94.      The allegations in the preceding paragraphs are incorporated by reference

as if fully set forth here.

       95.      The First and Fourteenth Amendment protect not only the freedom of

association but also the freedom not to associate.

       96.      The First and Fourteenth Amendment protect the freedom of speech, which

includes the right to avoid subsidizing the speech of other private speakers.

       97.      By its very nature, a mandatory bar association such as the OBA violates

these rights.

       98.      Mandatory associations, particularly mandatory associations for expressive

purposes, are permissible only when they serve a compelling state interest that the

                                             15
         Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 16 of 23



government cannot achieve through other means significantly less restrictive of First

Amendment freedoms.

        99.    The only state interests that a mandatory bar association can plausibly serve

are regulating the legal profession and improving the quality of legal services.

        100.   The state can readily use means significantly less restrictive of First

Amendment freedoms to regulate the legal profession and improve the quality of legal

services.

        101.   For example, the State of Oklahoma could regulate the legal profession

directly, or through an agency under its jurisdiction, without requiring attorneys to join or

pay a bar association, as at least 18 other states do.

        102.   By failing to utilize means significantly less restrictive of associational

freedoms than a mandatory association, Defendant members of the Oklahoma Supreme

Court and the OBA maintain and actively enforce a set of laws, practices, procedures,

and policies that deprive Plaintiff Mark E. Schell of his rights of free speech and free

association in violation of the First and Fourteenth Amendments.

        103.   This deprivation of constitutional rights is causing Plaintiff Mark E. Schell

to suffer irreparable injury for which there is no adequate remedy at law. Unless this

deprivation of rights is enjoined by this Court, Plaintiff will continue to suffer irreparable

harm.

        104.   Plaintiff is entitled to declaratory and injunctive relief against Defendants’

continued enforcement and maintenance of these unconstitutional laws, practices,



                                              16
         Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 17 of 23



procedures, and policies, and is entitled to an award of attorneys’ fees. See 28 U.S.C. §§

2201, 2202; 42 U.S.C. §§ 1983, 1988.

                          SECOND CLAIM FOR RELIEF
   The collection and use of mandatory bar dues to subsidize the OBA’s speech—
    including its political and ideological speech—violates attorneys’ First and
            Fourteenth Amendment rights to free speech and association.

       105.    The allegations in the preceding paragraphs are incorporated by reference

as if fully set forth here.

       106.    The OBA collects and uses mandatory bar fees to subsidize its speech,

including its political and ideological speech as described above, without attorneys’

affirmative consent.

       107.    The OBA provides no way for attorneys to avoid having their dues used to

subsidize its speech, including its political and ideological speech.

       108.    The state could readily serve its interest in improving the quality of legal

services and regulating the legal profession without forcing attorneys to subsidize the

OBA’s speech, including its political and ideological speech.

       109.    The state could improve the quality of legal services and regulate the legal

profession without requiring attorneys to fund a bar association at all. It could adopt

measures to improve the quality of legal services and regulate the legal profession

directly, or through an agency under its jurisdiction, as at least 18 other states do.

       110.    Alternatively, Oklahoma could require that the OBA use mandatory bar

dues only for regulatory activities, as Nebraska has done.




                                              17
           Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 18 of 23



       111.    Because the state could readily serve its interest in improving the quality of

legal services in ways significantly less restrictive of free speech and association, the

OBA violates the First and Fourteenth Amendments by collecting and using mandatory

bar dues to subsidize any of its speech.

       112.    Alternatively, the OBA violates the First and Fourteenth Amendments by

collecting and using mandatory bar dues to subsidize its political and ideological speech.

       113.    At the very least, the OBA violates the First and Fourteenth Amendments

by collecting and using mandatory bar dues to subsidize its speech and other activities

that are not germane to improving the quality of legal services and regulating the legal

profession.

       114.    Accordingly, to protect members’ First Amendment rights, the OBA must

create an “opt-in” system for attorneys to subsidize its speech and non-germane activities;

it cannot require attorneys to opt out. See Janus v. AFSCME, 138 S. Ct. 2448, 2486

(2018). Unless an attorney provides affirmative consent, his or her dues cannot be used to

subsidize the OBA’s non-germane activities or its speech, including but not limited to its

political and ideological speech.

       115.    Under existing law, Defendants maintain and enforce a set of laws,

practices, procedures, and policies that are not adequate to ensure that mandatory dues

will not be used for the impermissible purposes described above without affirmative

consent.

       116.    Accordingly, Defendants are currently maintaining and actively enforcing a

set of laws, practices, procedures, and policies that deprive Plaintiff Mark E. Schell of his

                                             18
         Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 19 of 23



rights of free speech and free association in violation of the First and Fourteenth

Amendments.

        117.   This deprivation of constitutional rights is causing Plaintiff Mark E. Schell

to suffer irreparable injury for which there is no adequate remedy at law. Unless this

deprivation of rights is enjoined by this Court, Plaintiff will continue to suffer irreparable

harm.

        118.   Plaintiff Mark E. Schell is entitled to declaratory and injunctive relief

against Defendants’ continued enforcement of these unconstitutional laws, practices,

procedures, and policies, and is entitled to an award of attorneys’ fees. See 28 U.S.C. §§

2201, 2202; 42 U.S.C. §§ 1983, 1988.

                          THIRD CLAIM FOR RELIEF
 The OBA violates attorneys First and Fourteenth Amendment rights by failing to
   provide safeguards to ensure mandatory dues are not used for impermissible
                                    purposes.

        119.   The allegations in the preceding paragraphs are incorporated by reference

as if fully set forth here.

        120.   To the extent mandatory bar fees are constitutional at all, the Supreme

Court has required bar associations such as the OBA to ensure that such fees are used

only for activities germane to improving the quality of legal services and regulating the

legal profession. See Keller v. State Bar of Cal., 496 U.S. 1, 14 (1990).

        121.   To protect the rights of OBA members and ensure mandatory member fees

are used only for chargeable expenditures, Keller requires the OBA to institute

safeguards that provide, at a minimum: (1) notice to members, including an adequate


                                              19
         Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 20 of 23



explanation of the basis for the dues and calculations of all non-chargeable activities,

verified by an independent auditor; (2) a reasonably prompt decision by an impartial

decision-maker if a member objects to the way his or her mandatory dues are spent; and

(3) an escrow for amounts reasonably in dispute while such objections are pending.

Keller, 496 U.S. at 14. The OBA does not satisfy any of these requirements.

        122.   Because the OBA does not provide members with sufficient information to

determine whether its expenditures are chargeable, much less employ any independent

auditor, it fails to provide an adequate explanation for the basis of member dues as Keller

requires.

        123.   The OBA does not provide members who object to its past and proposed

expenditure an opportunity to present their objections to an impartial decision-maker as

Keller requires.

        124.   The OBA does not require any portion of an objecting member’s dues to be

placed in escrow as Keller requires.

        125.   Therefore—even assuming mandatory bar membership and fees are

constitutional at all—the OBA fails to provide the minimum safeguards required by the

First and Fourteenth Amendments before collecting and expending mandatory member

dues.

        126.   For these reasons, Defendants maintain and enforce a set of laws, practices,

procedures, and policies that deprive Plaintiff Mark E. Schell of his First and Fourteenth

Amendment rights.



                                             20
         Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 21 of 23



        127.   This deprivation of constitutional rights is causing Plaintiff Mark E. Schell

to suffer irreparable injury for which there is no adequate remedy at law. Unless this

deprivation of rights is enjoined by this Court, Plaintiff will continue to suffer irreparable

harm.

        128.   Plaintiff Mark E. Schell is entitled to declaratory and injunctive relief

against Defendants’ continued enforcement and maintenance of these unconstitutional

laws, practices, procedures, and policies, and is entitled to an award of attorneys’ fees.

See 28 U.S.C. §§ 2201, 2202; 42 U.S.C. §§ 1983, 1988.

                                 REQUEST FOR RELIEF

        Wherefore, Plaintiff respectfully requests that this Court enter judgment in

Plaintiff’s favor and:

        A.     Declare that Defendants violate Plaintiff’s rights to freedom of speech and

association under the First and Fourteenth Amendments by enforcing Oklahoma statutes

that make membership in the OBA and mandatory dues a condition of practicing law in

Oklahoma;

        B.     Declare that Defendants may not require an attorney to pay mandatory dues

or fees to subsidize the OBA’s speech, including its political and ideological speech or

any of its non-germane activities, unless the member has affirmatively consented to

having dues or fees used for those purposes, as required by Janus v. AFSCME;

        C.     Permanently enjoin Defendants and all persons in active concert or

participation with them from enforcing Okla. Stat. tit. 5, ch. 1, app. 1, art. 2, § 1, which



                                              21
        Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 22 of 23



mandates membership in the OBA, and Okla. Stat. tit. 5, ch. 1, app. 1, art. 8, §§ 1-4,

which requires payment of membership fees to the OBA;

       D.     In the alternative, declare that Plaintiff’s rights to freedom of speech and

association under the First and Fourteenth Amendments are violated by the OBA’s failure

to implement the minimum safeguards required by Keller v. State Bar of California, and

preliminarily and permanently enjoin Defendants from collecting mandatory bar dues

until the OBA adopts the minimum safeguards Keller requires;

       E.     Award Plaintiff Mark E. Schell his costs, attorneys’ fees, and other

expenses as provided by law, including 42 U.S.C. § 1988; and

       F.     Order such additional relief as may be just and proper.

Dated: May 15, 2019

                                          MARK E. SCHELL

                                          By: /s/ Jacob Huebert
                                          Jacob Huebert* (pro hac vice)
                                          Aditya Dynar (pro hac vice)
                                          Scharf-Norton Center for Constitutional
                                          Litigation at the
                                          GOLDWATER INSTITUTE
                                          500 East Coronado Road
                                          Phoenix, AZ 85004
                                          Telephone: (602) 462-5000
                                          Fax: (602) 256-7045
                                          litigation@goldwaterinstitute.org
                                          *Lead Counsel




                                             22
Case 5:19-cv-00281-HE Document 19 Filed 05/15/19 Page 23 of 23




                            /s/ Charles S. Rogers
                            Charles S. Rogers (Oklahoma Bar No. 7715)
                            Attorney at Law
                            3000 West Memorial Road
                            Ste. 123, Box 403
                            Oklahoma City, OK 73120
                            Telephone: (405) 742-7700
                            Crogers740@gmail.com
                            Local Counsel

                            Anthony J. Dick (pro hac vice)
                            JONES DAY
                            51 Louisiana Ave. N.W.
                            Washington, DC 20001
                            Telephone: (202) 879-3939
                            ajdick@jonesday.com

                            Attorneys for Plaintiff




                              23
